 

Exhibit 10.1

 

WITHOUT PREJUDICE

 

AND SUBJECT TO CONTRACT

 

 

 

DATED      5 AUGUST  2008

 

 

 

 

 

 

(1)  MIVA (UK) LIMITED

 

and

 

(2)  SEBASTIAN BISHOP

 

 

 

 

--------------------------------------------------------------------------------

 

COMPROMISE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made the 5th day of August 2008

 

between:-

 

1.  MIVA (UK) LIMITED of 1st Floor, Euston Xchange, 194 Euston Road, London, NW1
2DA (“the Company”); and

 

2.  Sebastian Bishop of 44 Lennox Gardens, London SW1X 0DJ (“the Employee”).

 

RECITALS

 

(A)                              The Employee is employed by the Company under
the terms of an Amended and Restated Employment Agreement dated 18 November 2005
(the “Employment Agreement”).

 

(B)                                The Company is entering into this Agreement
for itself and as agent for all Group Companies and is duly authorised on their
behalf.  A “Group Company” is any company which is for the time being a
subsidiary or a holding company of the Company or a subsidiary of any such
company (“subsidiary” and “holding company” shall have the meaning set out in
section 736 of the Companies Act 1985 as amended).

 

(C)                                The Employee has received independent legal
advice from a relevant independent adviser (“the Adviser”) as to the terms and
effect of this Agreement.

 

(D)                               The Employee and the Company have agreed that
the Employee will resign from his position as President and Chief Marketing
Officer of the Company as of the Termination Date, and, upon request of the
Company, as a Director of the Company and Group Companies at any time. 
Notwithstanding the foregoing, it is expressly understood that nothing in this
Agreement requires Employee to resign as a director of MIVA, Inc.

 

(E)                                 The Employee believes that he may have
statutory claims or contractual claims against the Company and therefore he
could bring proceedings against the Company or its shareholders, officers or
employees for the claims particularised in clause 8.1 and 8.2.

 

IT IS AGREED as follows:

 


1                                         TERMINATION OF EMPLOYMENT


 

The Employee’s employment with the Company will be terminated effective on 5
August 2008 (“the Termination Date”).

 


2                                         PAYMENT OF SALARY AND BENEFITS UNTIL
TERMINATION DATE


 


2.1                                 THE EMPLOYEE WILL:


 


2.1.1                        BE PAID HIS NORMAL REMUNERATION AND BENEFITS UNTIL
THE TERMINATION DATE (LESS SUCH SUMS AS THE COMPANY WAS OBLIGED BY LAW TO DEDUCT
BY WAY OF TAX AND NATIONAL INSURANCE);


 

--------------------------------------------------------------------------------



 


2.1.2                        BE PAID FOR ALL HOLIDAY WHICH HE HAD ACCRUED BUT
NOT TAKEN AS AT THE TERMINATION DATE (LESS SUCH SUMS AS THE COMPANY WAS OBLIGED
BY LAW TO DEDUCT BY WAY OF TAX AND NATIONAL INSURANCE);


 


2.1.3                        RECEIVE HIS P45 FOLLOWING THE TERMINATION DATE.


 


3                                         COMPENSATION FOR LOSS OF EMPLOYMENT


 

(a)           At the Termination Date, the equity grants of MIVA, Inc. (the
Company’s ultimate parent) shall be treated as follows (“the Severance
Payment”):

 

(i)                                                        the following service
based restricted stock units currently held by you will immediately vest as of
the Termination Date and the Company shall issue such restricted stock after
payment for personal withholding taxes that may be payable by you upon the
vesting of such restricted stock units:

 

Grant Date

 

No. of RSUs Vested

1-2-07

 

119,275

1-2-08

 

159,033

 

(ii)                                                     the following stock
options granted under the indicated plan shall fully vest and remain exercisable
throughout their term as if you were an employee of the Company:

 

Grant Date/ Type

 

No. of Options Exercisable

 

Strike Price

 

Term. Date

7-1-04 / NSO

 

733

 

$

3.88

 

7-1-14

 

(b)                                  The Company confirms and represents that
the Compensation Committee of the Board as defined in the stock award incentive
plan has approved and consented to the Employee receiving the shares referred to
pursuant to clauses 3(a)(i) and (ii) above.

 

(c)                                   The Company warrants that the shares being
issued under this Agreement are not subject to any restriction other than the
Company trading window restrictions and applicable securities laws.    The
shares are fully paid and duly authorised and issued and non-accessible.

 


4                                         TAX INDEMNITY


 

It is believed by the parties that £30,000 of the Severance Payment may in
accordance with s403 Income Tax (Earnings and Pensions) Act 2003 and HM
Revenue & Customs’ practice be paid without deduction of tax and employee
National Insurance Contributions, but the Employee remains responsible for any
tax which the HM Revenue & Customs may require to be paid in respect of the
Severance Payment and the Employee agrees to indemnify and keep indemnified the
Company against any demand for payment of tax, National Insurance contributions,
interest, fines or penalties thereon which the Company may receive.  The Company
agrees to allow the Employee a reasonable opportunity to challenge, defend,
negotiate or compromise any such claim for monies which are to be paid to HM
Revenue & Customs.  The Company further agrees that they will provide the
Employee within 5 days of receipt, copies of all paperwork surrounding any claim
from HM Revenue and Customs.  The Employee will not be responsible for any
penalties that are payable as a result of the Company’s failure to respond to HM
Revenue & Customs.  If the Employee pays any tax to the Company to forward to HM
Revenue & Customs, and the Company fail to forward this on to HM Revenue &
Customs thereby incurring additional penalties, the Employee will not be liable
for those costs or penalties incurred as a result of the Company’s omission.

 

--------------------------------------------------------------------------------


 


5                                         TREATMENT OF REMAINING EQUITY GRANTS


 

Additionally, at the Termination Date, the following equity grants of MIVA, Inc.
shall be treated as follows:

 

(i)                                                        the following
performance based restricted stock units currently held by you will immediately
terminate as of the Termination Date:

 

Grant Date

 

No. of RSUs Terminated

1-2-07

 

29,818

1-2-08

 

39,758

 

(ii)                                                     the following stock
options granted under the indicated plan shall terminate as of the Termination
Date:

 

Grant Date/ Type

 

No. of Options Exercisable

 

Strike Price

 

7-1-04/ ISO

 

4,321

 

$

23.14

 

 

 

 

 

 

 

 

2-1-05/ ISO

 

18,867

 

$

15.90

 

 

 

 

 

 

 

 

7-1-04/ NSO

 

120,679

 

$

23.14

 

 

 

 

 

 

 

 

2-1-05/ NSO

 

11,883

 

$

15.90

 

 


6                                         COMPANY PROPERTY


 

The Employee warrants that on or before the Termination Date he will return to
the Company all keys, electronic passes, documents, recordings, photographs,
computer hardware, computer discs, microfiches, Company credit card, and any
other property belonging to the Company including any copies thereof.  The
Employee warrants that he has not made or retained copies of or extracts from
documents or any notes of or information relating to the business of the
Company, caused others to do so or distributed the same to persons other than
those authorised by the Company to be in possession of such documents.  The
Company acknowledges that the Employee may remove his personal files and
property (including art, laptop, mobile phone and mementos) from the Company’s
London office.

 


7                                         EXPENSES


 

The Company warrants that on or before the Termination Date it will reimburse
Employee  for all expenses reasonably and properly incurred and accounted for in
accordance with Company policy in connection with the Employee’s employment up
to the Termination Date.

 


8                                         FULL AND FINAL SETTLEMENT AND WAIVER
OF CLAIMS


 


8.1                                 BUT FOR THIS AGREEMENT, THE EMPLOYEE
ACKNOWLEDGES THAT HE COULD BRING PROCEEDINGS AGAINST THE COMPANY OR A GROUP
COMPANY OR ITS/THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS OR EMPLOYEES
FOR THE CONTRACTUAL, STATUTORY AND TORTIOUS CLAIMS LISTED BELOW (“THE CLAIMS”):


 

I                                             ANY CLAIM FOR RESTRICTED STOCK
UNITS, SHARE OPTIONS OR FOR ANY SHARE OF EQUITY IN THE COMPANY;

 

II                                          ANY CLAIM FOR UNPAID SALARY,
BONUSES, COMMISSION, OVERTIME, HOLIDAY PAY, SICK PAY OR REIMBURSEMENT OF
EXPENSES;

 

III                                       ANY CLAIM FOR DAMAGES FOR BREACH OF
CONTRACT HOWEVER ARISING, INCLUDING IN RESPECT OF STIGMA;

 

--------------------------------------------------------------------------------


 

IV                                      ANY CLAIM FOR UNFAIR DISMISSAL OR A
REDUNDANCY PAYMENT OR ANY OTHER TERMINATION PAYMENT;

 

V                                         ANY CLAIM FOR UNLAWFUL DEDUCTION OF
WAGES OR ANY OTHER CLAIM UNDER PART II OF THE EMPLOYMENT RIGHTS ACT 1996;

 

VI                                      ANY CLAIM UNDER THE EMPLOYMENT RELATIONS
ACT 1999;

 

VII                                   ANY CLAIM UNDER THE EMPLOYMENT ACT 2002;

 

VIII                                ANY CLAIM UNDER THE WORKING TIME REGULATIONS
1998;

 

IX                                        ANY CLAIM UNDER THE EMPLOYMENT
EQUALITY (AGE) REGULATIONS 2006 INCLUDING ANY CLAIM FOR DIRECT OR INDIRECT
DISCRIMINATION, HARASSMENT AND/OR FOR VICTIMISATION;

 

X                                           ANY CLAIM FOR PHYSICAL OR
PSYCHIATRIC ILLNESS RELATING TO ANY ACT OF DISCRIMINATION;

 

XI                                        ANY PERSONAL INJURY CLAIMS THAT THE
EMPLOYEE IS AWARE OF OR SHOULD REASONABLY BE AWARE OF AT THE TIME OF SIGNING
THIS AGREEMENT; AND

 

XII                                     ANY CLAIM UNDER THE PROTECTION FROM
HARASSMENT ACT 1997.

 


8.2                                 THE EMPLOYEE ACCEPTS THE TERMS OF THIS
AGREEMENT AND THE SEVERANCE PAYMENT IN FULL AND FINAL SETTLEMENT OF THE CLAIMS
AND ALL AND ANY OTHER CLAIMS, WHETHER UNDER CONTRACT, AT COMMON LAW, UNDER
STATUTE OR PURSUANT TO EUROPEAN COMMUNITY LAW WHICH THE EMPLOYEE HAS, OR MAY
HAVE, AGAINST THE COMPANY OR ANY GROUP COMPANY AND IT’S/THEIR OFFICERS,
EMPLOYEES AND EX-EMPLOYEES ARISING DIRECTLY OR INDIRECTLY FROM THE EMPLOYEE’S
EMPLOYMENT BY THE COMPANY OR ITS TERMINATION SAVE FOR ANY CLAIM IN RESPECT OF
ACCRUED PENSION RIGHTS SAVE FOR ANY CLAIM IN RESPECT OF ACCRUED PENSION RIGHTS
AND ANY LATENT PERSONAL INJURY.


 


8.3                                 THE EMPLOYEE WARRANTS THAT HE AGREES THAT
THE CIRCUMSTANCES SET OUT IN RECITAL (D) ARE ACCURATE AND THAT HE HAS RAISED ANY
AND ALL CLAIMS THAT HE HAS OR MAY BE ENTITLED TO MAKE AGAINST THE COMPANY IN
RESPECT OF HIS EMPLOYMENT AND ITS TERMINATION, WHETHER CONTRACTUAL, STATUTORY OR
OTHERWISE AND THAT THEY ARE FULLY PARTICULARISED IN CLAUSE 8.1 AND 8.2 AND THAT
OTHER THAN THE CLAIMS LISTED HE WARRANTS THAT HE HAS NO FURTHER CLAIMS OR
POTENTIAL CLAIMS AGAINST THE COMPANY.


 


8.4                                 THE EMPLOYEE WARRANTS THAT HE HAS NOT
ALREADY INSTITUTED A CLAIM OR CLAIMS AGAINST THE COMPANY.


 


8.5                                 THE COMPANY ENTERS INTO THIS AGREEMENT IN
RELIANCE ON THE WARRANTIES GIVEN BY THE EMPLOYEE IN CLAUSE 6.  THE EMPLOYEE
ACKNOWLEDGES THAT IN THE EVENT OF ANY PROCEEDINGS BEING COMMENCED BY HIM IN
RESPECT OF ANY CLAIMS REFERRED TO IN PARAGRAPH 8.1, 8.2 OR OTHERWISE THE
SEVERANCE PAYMENT SHALL BE REPAID TO THE COMPANY AND SHALL BE RECOVERABLE AS A
DEBT FROM THE EMPLOYEE.


 


8.6                                 THE EMPLOYEE WARRANTS THAT HE HAS PROVIDED
THE ADVISER WITH ALL AVAILABLE INFORMATION WHICH THE ADVISER REQUIRES OR MAY
REQUIRE IN ORDER TO ADVISE WHETHER HE HAS ANY SUCH CLAIMS.


 


8.7                                 THE EMPLOYEE WARRANTS THAT ON THE DATE OF
THIS AGREEMENT HE IS NOT AWARE OF ANY CONDITIONS, ILLNESS OR INJURY THAT MAY
GIVE RISE TO A PERSONAL INJURY CLAIM AGAINST THE COMPANY.


 

--------------------------------------------------------------------------------



 


9                                         EMPLOYEE’S INDEPENDENT LEGAL ADVICE


 


9.1                                 THE EMPLOYEE WARRANTS THAT HE HAS BEFORE
SIGNING THIS AGREEMENT TAKEN ADVICE FROM KRISHNA SANTRA OF MATTHEW ARNOLD &
BALDWIN (“THE ADVISER”) ON THE TERMS AND EFFECT OF THIS AGREEMENT AND IN
PARTICULAR ITS EFFECT ON HIS ABILITY TO PURSUE A COMPLAINT BEFORE AN EMPLOYMENT
TRIBUNAL, THE COUNTY COURT OR HIGH COURT.


 


9.2                                 IT IS A CONDITION OF THIS AGREEMENT THAT THE
ADVISER PROVIDES THE CERTIFICATE ANNEXED TO THIS AGREEMENT AT SCHEDULE 1.


 


9.3                                 MIVA, INC. SHALL WITHIN 30 DAYS OF RECEIPT
PAY AGAINST A PROPERLY CONSTITUTED VAT INVOICE ADDRESSED TO THE EMPLOYEE BUT
MARKED PAYABLE BY THE COMPANY, A SUM NOT EXCEEDING £2,500 PLUS VAT TO THE
ADVISER IN RESPECT OF LEGAL FEES INCURRED IN TAKING INDEPENDENT LEGAL ADVICE IN
RELATION TO THIS AGREEMENT.


 


10                                  CONFIDENTIALITY


 


10.1                           IN CONSIDERATION OF THE SUM OF £500 LESS SUCH
SUMS AS THE COMPANY IS OBLIGED BY LAW TO DEDUCT BY WAY OF TAX AND NATIONAL
INSURANCE THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE CONTINUES TO BE BOUND
BY:-


 


10.1.1                  HIS IMPLIED DUTIES OF CONFIDENTIALITY IN RESPECT OF
CONFIDENTIAL INFORMATION; AND


 


10.1.2                  THE PROVISIONS OF THE EXPRESS CONFIDENTIALITY AND POST
TERMINATION OBLIGATIONS CONTAINED IN CLAUSES 9 AND 10 OF HIS AMENDED AND
RESTATED EMPLOYMENT AGREEMENT WITH THE COMPANY DATED 18 NOVEMBER 2005.


 


10.2                           FOR THE PURPOSES OF THIS AGREEMENT “CONFIDENTIAL
INFORMATION” SHALL MEAN ANY INFORMATION RELATING TO THE COMPANY OR THE BUSINESS,
PROSPECTIVE BUSINESS, TECHNICAL PROCESSES, COMPUTER SOFTWARE, INTELLECTUAL
PROPERTY RIGHTS OR FINANCES OF THE COMPANY INCLUDING WITHOUT LIMITATION DETAILS
OF SUPPLIERS AND THEIR TERMS OF BUSINESS, DETAILS OF CUSTOMERS AND THEIR
REQUIREMENTS, THE PRICES CHARGED TO AND TERMS OF BUSINESS WITH THE CUSTOMERS,
MARKETING PLANS AND SALES FORECASTS, FINANCIAL INFORMATION, RESULTS AND
FORECASTS (SAVE TO THE EXTENT THAT THESE ARE INCLUDED IN PUBLISHED AUDITED
ACCOUNTS), ANY PROPOSALS RELATING TO THE ACQUISITION OR DISPOSAL OF THE COMPANY
OR BUSINESS OR ANY PART THEREOF OR TO ANY PROPOSED EXPANSION OR CONTRACTION OF
ACTIVITIES, DETAILS OF EMPLOYEES AND OFFICERS AND OF THE REMUNERATION AND OTHER
BENEFITS PAID TO THEM, INFORMATION RELATING TO RESEARCH ACTIVITIES, INVENTIONS,
SECRET PROCESSES, DESIGNS, FORMULAE AND PRODUCT LINES, WHICH COMES INTO THE
EMPLOYEES POSSESSION BY VIRTUE OF HIS EMPLOYMENT, AND ANY OTHER INFORMATION
WHICH THE COMPANY COULD REASONABLY BE EXPECTED TO REGARD AS CONFIDENTIAL,
WHETHER OR NOT SUCH INFORMATION IS REDUCED TO A TANGIBLE FORM OR MARKED IN
WRITING AS “CONFIDENTIAL” AND ANY INFORMATION WHICH HAS BEEN OR MAY BE DERIVED
OR OBTAINED FROM SUCH INFORMATION.


 


10.3                           THE EMPLOYEE AGREES NOT TO MAKE ANY STATEMENTS TO
THE PRESS OR OTHER MEDIA IN CONNECTION WITH THE COMPANY AND/OR ANY GROUP
COMPANY, THE TERMINATION OF HIS EMPLOYMENT OR THIS AGREEMENT.


 


10.4                           THE EMPLOYEE AGREES NOT TO MAKE, OR CAUSE TO BE
MADE, ANY DEROGATORY OR CRITICAL OR DISPARAGING REMARKS, COMMENTS OR STATEMENTS
(WHETHER ORALLY OR IN WRITING) ABOUT THE COMPANY, ITS SUPPLIERS, CUSTOMERS,
CLIENTS, INVESTORS OR ADVISERS, ITS SHAREHOLDERS, OFFICERS OR EMPLOYEES.   THE
COMPANY SHALL CAUSE ITS CURRENT EXECUTIVE OFFICERS NOT TO MAKE ANY DEROGATORY OR
CRITICAL OR DISPARAGING REMARKS, COMMENTS OR STATEMENTS (WHETHER ORALLY OR IN
WRITING) ABOUT THE EMPLOYEE.


 

--------------------------------------------------------------------------------



 


10.5                           EACH PARTY AGREES THAT IT WILL NOT DISCLOSE THE
FACT OR CONTENTS OF THIS COMPROMISE AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTY EXCEPT TO PROFESSIONAL ADVISERS, HM REVENUE & CUSTOMS OR AS
OTHERWISE REQUIRED BY LAW AND THAT THEY WILL OTHERWISE MAKE NO STATEMENT TO ANY
PERSON OR BODY RELATING TO THE TERMINATION OF HIS EMPLOYMENT NOR ANY STATEMENT
OF ANY KIND WHICH IS CALCULATED OR LIKELY TO DIMINISH THE REPUTATION OF THE
OTHER PARTY.


 


11                                  RESIGNATION FROM OFFICE


 

11.1                           On signing this Agreement the Employee will
provide to the Company his written resignation from the office that he holds
with the Company in the form attached at Schedule 2 with effect at the
Termination Date and shall execute such documents and do such other things as
are necessary to give effect to such resignation.  For the avoidance of doubt,
the Employee will continue to remain as a board director of the Company until he
resigns or is removed from office by the shareholders.

 

11.2                           Further it is understood between the parties that
the Employee may receive further shares in his capacity as a board director
after the Termination Date.

 


12                                  LEGAL & OTHER ASSISTANCE


 


12.1                           THE EMPLOYEE AGREES THAT HE WILL, AT THE REQUEST
OF THE COMPANY, PROVIDE THE COMPANY AND/OR ANY GROUP COMPANY WITH SUCH
ASSISTANCE AS IT OR THEY MAY REQUIRE IN THE CONDUCT OF ANY LEGAL PROCEEDINGS,
INVESTIGATION OR ENQUIRY IN RESPECT OF WHICH THE COMPANY OR ITS ADVISERS BELIEVE
THAT THE EMPLOYEE MAY BE OF ASSISTANCE.


 


12.2                           IF THE EMPLOYEE IS REQUIRED TO PROVIDE ASSISTANCE
TO THE COMPANY AND/OR ANY GROUP COMPANY, IN ACCORDANCE WITH CLAUSE 12.1 THE
COMPANY WILL REIMBURSE THE EMPLOYEE FOR ANY REASONABLE EXPENSES WHICH THE
EMPLOYEE MAY INCUR AND WHICH ARE EVIDENCED BY APPROPRIATE RECEIPTS OR INVOICES.


 


13                                  EMPLOYMENT LEGISLATION


 

The Company and the Employee confirm that this Agreement satisfies the
conditions regulating compromise agreements and compromise contracts under
Section 203(3) Employment Rights Act 1996, Section 77 (4A) Sex Discrimination
Act 1975, Section 72 (4A) Race Relations Act 1976, Section 288 (2B) Trade Union
and Labour Relations (Consolidation) Act 1992, Schedule 3A Part 1 Disability
Discrimination Act 1995, Section 35(3) Working Time Regulations 1998 and
Section 49(4) National Minimum Wage Act 1998, Regulation 41(4) Transitional
Information & Consultation of Employees Regulations 1999, Regulation 9 of the
Part Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
Regulation 10 of the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, Schedule 4, Paragraph 2 (2) of the Employment
Equality (Religion or Belief) Regulations 2003, Schedule 4, Paragraph 2(2) of
the Employment Equality (Sexual Orientation) Regulations 2003, Regulation
40(4) Information and Consultation of Employees Regulations 2004 and Schedule 5,
Paragraph 2(2) of the Employment Equality (Age) Regulations 2006 (together
referred to as “the Acts”).

 


14                                  GOVERNING LAW AND JURISDICTION


 

This Agreement is governed by the law of England and Wales and any dispute is
subject to the exclusive jurisdiction of the Courts and Tribunals of England and
Wales.

 


 

--------------------------------------------------------------------------------



 


15                                  MISCELLANEOUS


 


15.1                           ANY GROUP COMPANY, SUBJECT AT ALL TIMES TO THE
PROVISION OF THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999, MAY ENFORCE THE
TERMS SET OUT IN THIS AGREEMENT.


 


15.2                           THIS AGREEMENT ALTHOUGH MARKED “WITHOUT
PREJUDICE” WILL UPON SIGNATURE BY ALL PARTIES BE TREATED AS AN OPEN DOCUMENT
EVIDENCING AN AGREEMENT BINDING ON THE PARTIES.


 


15.3                           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE AN ORIGINAL,
AND SUCH COUNTERPARTS OR DUPLICATES TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


15.4                           NOTHING IN THIS AGREEMENT SUPERSEDES THE
COMPANY’S OBLIGATIONS UNDER SECTION 7 OF THE EMPLOYMENT AGREEMENT.


 

SIGNED by

)

 

 

 

 

For and on behalf of MIVA (UK) LIMITED

)

 

 

 

 

in the presence of:)

)

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED by SEBASTIAN BISHOP

/s/ Seb Bishop

)

 

 

 

 

in the presence of:

 

 

)

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Adviser’s Certificate

 

 

I confirm that:

 

 

 

1.                                       I am a relevant independent adviser
within the meaning of the Acts as defined in clause [10] of this Agreement.

 

2.                                       I have advised the Employee of the
terms and effect of this Agreement and in particular its affect on his abilities
to pursue a claim before an Employment Tribunal.

 

3.                                       There is in force a contract of
insurance or indemnity provided for members of a professional body covering the
risk of a claim by the Employee in respect of loss arising in consequences of my
advice.

 

Signed:   

/s/ Krishna Santra

 

 

Name:   

KRISHNA SANTRA

 

[IN CAPITALS]

 

Capacity:   Solicitor

 

(eg. Solicitor, Barrister, Advocate, Authorised litigator, Officer of Trade
Union, Authorised Advice Centre Worker)

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

To the Company Secretary of MIVA (UK) Limited

First Floor Euston Xchange

194 Euston Road

London

NW1 2DA

 

 

5 August 2008

 

 

Dear Company Secretary

 

RESIGNATION AS President and Chief Marketing Officer

 

I hereby confirm my resignation as a President and Chief Marketing Officer of
MIVA (UK) Limited (“the Company”) with immediate effect.   To the extent I may
be deemed an officer of MIVA, Inc., I hereby also confirm my resignation
therefrom with immediate effect.

 

I confirm that I have no claim whatsoever against the Company arising from my
appointment as a President and Chief Marketing Officer or its termination either
under Common Law or Statute or otherwise howsoever arising from my resignation
of this office.

 

To the extent that any such claim exists or the Company could have any such debt
or other obligation to me, I irrevocably and unconditionally waive that claim
and that right in respect of debt or other obligation owed to me, and release
the Company from any liability whatsoever in respect of it.

 

Yours sincerely

 

/s/ Seb Bishop

 

 

 

Seb Bishop

 

--------------------------------------------------------------------------------